Citation Nr: 1640138	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  11-03 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for herpes.

2.  Entitlement to service connection for a psychiatric disorder including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1975 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal was since transferred to the RO in Newark, New Jersey. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In September 1987, the Veteran notified VA that he receives Social Security Administration (SSA) disability.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, the Board finds that a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2014); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

On remand, the AOJ should also obtain and associate with the claims file any other outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all records of the Veteran held by the SSA in connection with his disability award.

2.  After obtaining authorizations from the Veteran, associate with the claims file any other outstanding private treatment records.  

3.  Associate with the claims file all of the Veteran's post-June 2014 treatment records held by the East Orange VA Medical Center.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with herpes and a psychiatric disorder and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Then afford the Veteran a VA psychiatric examination.  The file must be made available to and reviewed by the examiner.  All appropriate tests should be performed.  Thereafter, the examiner must opine as to whether any psychiatric disability found to be present is related to or had its onset in service. 

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the November 2104 SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

